Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 07-1555

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                             FLORIAN OTERO,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                  Before

                      Torruella, Circuit Judge,
              Selya and Stahl, Senior Circuit Judges.



     Rafael F. Castro Lang, by appointment of the court, for
appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa and Julia M. Meconiates, Assistant United States
Attorneys, on brief for appellee.



                              May 15, 2008
               Per Curiam.   Florian1 Otero pleaded guilty to one count

of aiding and abetting the distribution of five or more kilograms

of cocaine in violation of 21 U.S.C. § 841(a)(1) and one count of

carrying a firearm during and in relation to a drug-trafficking

offense in violation of 18 U.S.C. § 924(c)(1).                   On February 22,

2007, the district court sentenced Otero to a term of eighty-four

months' imprisonment for the drug-trafficking offense and sixty

months'    imprisonment      for    the     firearm   offense,    to    be   served

consecutively.       Otero appeals, arguing that his conviction must be

reversed because the magistrate judge who took his guilty plea

failed to inform him of the elements of the drug-trafficking

offense.

               The   following     facts    are    drawn    primarily   from    the

uncontested      portions    of    the    Presentence      Investigation     Report.

Before his arrest, Otero served as a municipal police officer in

Vega Baja, Puerto Rico.             During the summer of 2005, the Drug

Enforcement Administration and the Federal Bureau of Investigation

conducted a joint investigation of corrupt police officers involved

in illegal drug trafficking in northern Puerto Rico.                The agencies

set   up   a    sting   operation    in    which   undercover     agents     offered

officers money in exchange for assistance transporting the drugs.



      1
      It is not entirely clear from the record whether the
defendant's name is correctly spelled "Floiran" or "Florian." We
opt for "Florian," the version which appellant has utilized on
appeal.

                                           -2-
In exchange for $3,000.00, Otero escorted a load of what he

believed to be illegal drugs from Vega Alta to Mantí, Puerto Rico.

Otero claims that, after rejecting four previous solicitations to

provide escort services, he accepted the fifth such invitation

because he needed money to finance an on-going custody dispute

concerning his three minor children.

           Rule 11 of the Federal Rules of Criminal Procedure

requires a court to conduct a plea colloquy to ensure that a

defendant has been fully informed of his rights and ascertain

whether his plea is knowing and voluntary. United States v. Smith,

511   F.3d 77, 85 (1st Cir. 2007).   The court must, inter alia, make

certain that the defendant understands "the nature of each charge

to which [he] is pleading."   Fed. R. Crim. P. 11(b)(1)(G).    While

a lower court may not discharge its obligations simply by obtaining

"a defendant's acknowledgment of signed agreements or other written

documents,"   Smith, 511 F.3d at 85 (citation omitted), we do not

require that the court mechanically recite any fixed incantation.

United States v. Cotal-Crespo, 47 F.3d 1, 5 (1st Cir. 1995).

Rather, viewing the record as a whole, we examine the totality of

the circumstances surrounding the plea to determine whether the

objectives of the procedural safeguards imposed by Rule 11 have

been satisfied.   See United States v. Negron-Narvaez, 403 F.3d 33,

39 (1st Cir. 2005).




                                -3-
           Because Otero did not object during or at the conclusion

of his plea hearing, we review the magistrate judge's purported

failure to follow the procedures prescribed by Rule 11 only for

plain error.2   See United States v. Vonn, 535 U.S. 55, 59 (2002);

Smith, 511 F.3d at 85.    To establish plain error, a defendant must

show the existence of (1) an error; (2) that is plain; (3) that

affected his substantial rights; and (4) seriously affects the

fairness, integrity, or public reputation of judicial proceedings.

United States v. Roy, 506 F.3d 28, 30 (1st Cir. 2007) (citing

United States v. Olano, 507 U.S. 725, 732 (1993)).            In the Rule 11

context,   satisfying   the   third    prong   of   this    test   requires   a

defendant to demonstrate a reasonable probability that, but for the

alleged error, he would not have pleaded guilty.            United States v.

Caraballo-Rodriguez, 480 F.3d 62, 76 (1st Cir. 2007).              Obviously,

we need not credit a defendant's self-serving representations to

this effect.    See United States v. Matos-Quinones, 456 F.3d 14, 23

(1st Cir. 2006).

           Otero   asserts    that    the   undercover     agent's3   repeated

invitations for him to participate in the drug-trafficking scheme

constitute entrapment, negating intent.             Thus, Otero postulates


     2
      We decline to address the parties' conflict regarding the
application of the waiver of appeal signed by Otero because doing
so is unnecessary to our conclusion.
     3
      Otero suggests that he was solicited by a government
informant rather than an agent. Under these circumstances, any
factual discrepancy is inconsequential.

                                      -4-
that, if the magistrate judge had informed him of the intent

element of the charged offense, he would not have pleaded guilty.

While it would have been preferable had the magistrate judge

explicitly described the elements of the charged offenses, we

detect no plain error requiring us to vacate Otero's conviction.

           First, the record substantiates that Otero was almost

certainly made aware of the requirement that the Government prove

intent.   The indictment explicitly alleged the intent element of

the drug-trafficking offense. At the change of plea hearing, Otero

acknowledged that he received a copy of the indictment, reviewed

it, and discussed it with counsel.           Likewise, the plea agreement

also indicated the requirement of intent in relation to the drug-

trafficking    crime.     At   the   change     of    plea   hearing,   Otero

acknowledged that he had signed the plea agreement, discussed it

with his attorney, and understood it to represent his agreement

with the Government.     Defense counsel informed the court that he

had translated the plea agreement into Spanish for his client.

Moreover, we cannot help but observe that "drug trafficking [is

not] an obscure crime to a policeman."          United States v. Padilla-

Gallarza, 351 F.3d 594, 598 (1st Cir. 2003).           In sum, we simply do

not   credit   Otero's   assertion    that    he     was   unaware   that   the

Government must prove intent to obtain a conviction under 21 U.S.C.

§ 841(a)(1).




                                     -5-
           Second, although the record has not been fully developed,

Otero's evidence of entrapment appears to be minimal.                     "Entrapment

is an affirmative defense."         United States v. Shinderman, 515 F.3d

5, 14 (1st Cir. 2008).            To make out a prima facie claim of

entrapment sufficient to warrant a jury instruction, a defendant

must show both improper inducement by the government and a lack of

predisposition to commit the offense on his part.                   Id.       "Improper

inducement consists of more than providing an opportunity to commit

a crime . . . ."        United States v. Turner, 501 F.3d 59, 70 (1st

Cir. 2007).     "The something 'more' generally consists of excessive

pressure   by    the    government      agent    on   the    defendant          or   the

exploitation of a defendant's noncriminal motive . . . ."                            Id.

           Here, Otero has not satisfied either prong.                        The fact

that the agent may have asked Otero to participate in the scheme on

multiple   occasions      does    not   necessarily      equate          to    improper

inducement.     See United States v. Pratt, 913 F.2d 982, 989 (1st

Cir. 1990) (rejecting defendant's contention that he was entitled

to jury instruction regarding entrapment given evidence of multiple

phone   calls    from     the    government     agent,      even        coupled      with

defendant's failure to return phone calls and appear at scheduled

meetings); accord United States v. Acosta, 67 F.3d 334, 338 (1st

Cir. 1995) (refusing to hold inducement improper as a matter of law

where   informant       made    repeated      solicitations        to     defendant).

Generally, we have emphasized the method in which the inducement


                                        -6-
was attempted, rather than the sheer number of solicitations that

occurred, in determining whether inducement in a particular case

was improper.       See United States v. Gendron, 18 F.3d 955, 961-62

(1st Cir. 1994) (listing cases finding improper inducement); see

also United States v. Teleguz, 492 F.3d 80, 84 (1st Cir. 2007)

(explaining       that    improper     inducement       cannot    be    shown   by

demonstrating enthusiasm and persistence of informant).                      Here,

Otero has furnished no description of the circumstances surrounding

the   alleged      solicitations       that     would    indicate      any   undue

coerciveness.       The bare assertion that he declined four previous

invitations to commit the offense, standing alone, is not enough.

            Additionally, Otero's purported prior refusals are not

conclusive as to his supposed lack of predisposition to commit the

crime.     Rather, Otero's own statements suggest the probability

that, while he may not have been predisposed to commit the offense

initially, his need for money to fund a bitter custody battle with

his ex-wife made him receptive to the crime.                Significantly, Otero

does not allege that the Government was ever aware of his financial

difficulties.          United States v. Pena, 201 F.3d 429, 1999 WL

1319183,    at    *7    (1st   Cir.   Nov.    16,   1999)    (unpublished    table

opinion).        Because there is no suggestion that the Government

intentionally exploited, much less precipitated, Otero's economic

straits, he cannot transform his motive for committing the crime

into an affirmative defense. See id. (rejecting entrapment defense


                                        -7-
where defendant testified that he needed money to provide his

children with school books); United States v. Panet-Collazo, 960

F.2d 256, 259 (1st Cir. 1992) (explaining that "[e]ntrapment does

not blossom whenever a person succumbs to . . . the lure of easy

money" to ensure family's financial security (citation omitted)

(first alteration in original)).         Undoubtedly, many defendants

decide to break the law only after suffering pecuniary hardship,

but that does not ordinarily absolve them of culpability.

           Had this case gone to trial, it is possible, though

unlikely, that Otero would have adduced sufficient evidence to

warrant a jury instruction on entrapment.          See Acosta, 67 F.3d at

338. Otero has failed, however, to demonstrate that the undercover

agent's solicitations to him constitute entrapment as a matter of

law.   He has fallen well short of demonstrating a reasonable

probability   that   he   would   have   pleaded    not   guilty   had   the

magistrate judge explained the intent element of the offense.

           Accordingly, we reject Otero's plain error challenge

based on his Rule 11 proceeding.     The record reflects that he was,

in fact, aware of the intent element of the drug-trafficking

offense.   Additionally, he has not presented adequate evidence of

entrapment to overcome the high hurdle imposed by the plain error

standard. For the foregoing reasons, we affirm Otero's convictions

and sentences.

           Affirmed.


                                   -8-